Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 10 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8 and 9, adhesive for securing the device to the patients skin is disclosed in para [0018], but pressure sensitive and waterproof adhesive are not described explicitly. Para [0032] teaches how a waterproof system is desirable but does not discuss adhesive. Examiner notes that the change of an adhesive to a pressure sensitive of waterproof adhesive could be achieved by one of ordinary skill in the art but based on the specification the description of these features is absent.
Regarding claim 10, para [0018] describes the circuitry of a sensor in the housing and para [0024] describes a variety of sensors or electrodes to be used, but neither area describes the specific 
Regarding claim 13, para [0022] describes a programmable function button but not the specific functions claimed in claim 13. Examiner notes that programming a button in this manner could be readily achieved by one of ordinary skill in the art but based on the specification the description of these features is absent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US-20160120434-A1) in view of Siegel (US-20160263395-A1).
Regarding claim 1,  Park teaches modular wearable health monitor (Abstract, wearable device, monitoring system) comprising: a housing ([0094] Fig 1, rigid housing 115) comprising a power source (“Rigid housing 115 also typically contains a power source, such as one or more batteries”) and at least one processor configured to process biometric data (Claim 5, “a processor contained within the housing, the processor configured to continuously record and extract a plurality of features from the physiological signal”);
 a flexible mount configured, during use, to be affixed to a user's body, the mount comprising a body attachment means for affixing said mount to the user's body ([0095]-[0096] Fig 1 flexible body 110,  
 and a substantially rigid spine disposed substantially centrally on said flexible mount, the spine comprising an attachment means for removably attaching said housing thereto ([0096] [0127] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”, as seen in Fig 1 B the lower housing comprises a spine/attachment means for the upper housing and is disposed in the center portion of the flexible mount).
Park does not teach a modular wearable health monitor wherein said spine is substantially narrower than the mount.
Siegel teaches a modular wearable health monitor wherein said spine is substantially narrower than the mount (Fig 3, coupling feature/spine 32 between the illumination body 20 and the device body 12 is substantially narrower than the mount surface).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the attachment spine of Park with the narrower attachment feature of Siegel because this modification comprises a simple substitution of one known (spine attachment feature of Park) element for another (narrow attachment feature of Siegel) to obtain predictable results (attachment feature is narrow and takes up less space on the mount).
Regarding claim 2, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said mount further comprises at least one sensor that, upon fixation of the housing to the spine, is put into electrical and/or optical communication with said housing ([0095]-[0096] Flexible body includes electrodes/sensors 311, 312; “circuit board assembly 120 is positioned within housing 115 to contact electrode traces 311, 312”).
Regarding claim 7, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said body attachment means comprises an adhesive ([0113] Fig 3B adhesive layer 340).
Regarding claim 12, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said housing further comprises a programmable button ([00101] “Patient trigger input 210 may be configured to relay a signal from a patient trigger”, “patient trigger input 210 may be a PCB switch or button that is responsive to pressure”).
Claims 3, 4, 5, 6, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Siegel (US-20160263395-A1) as applied to claim 1 above, and further in view of Thompson et al. (US 20130060098 A1).
Regarding claim 3, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor with a spine and which aligns to the underlying structure ([0096] Fig 1B lower housing member 145, upper housing “detachably couples with a lower housing member”; circuit board assembly 120 is positioned within housing 115 to contact electrode traces, the structures align with the underlying structure).
Park in view of Siegel does not teach a modular wearable health monitor wherein apertures are aligned with features of said housing.
Thompson teaches a wearable sensor device wherein apertures are aligned with features of said housing ([0185]-[0186] holes/apertures for emitting light from LED features out of the bottom of the device).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Siegel with the apertures for allowing light to be coupled to the housing because this modification comprises the use of known technique (adding apertures aligned with 
Regarding claim 4, Park in view of Siegel in view of Thompson teaches a modular wearable health monitor substantially as claimed in claim 3. Park in view of Siegel does not teach a modular wearable health monitor wherein the features of said housing comprise Light Emitting Diodes. 
Thompson teaches a wearable sensor device wherein the features of said housing comprise Light Emitting Diodes ([0185]-[0186] LEDs are disposed in the housing to emit light out of the aperture).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable device of Park in view of Siegel with the LED features as taught in Thompson because the use of known technique (LED light source features) to improve similar devices (skin patch type sensor devices) in the same way (LEDs allow for light based sensing of physiological signals, like PPG sensors).
Regarding claim 5, Park in view of Siegel in view of Thompson teaches a modular wearable health monitor substantially as claimed in claim 4. Park in view of Siegel does not teach a modular wearable health monitor wherein said light emitting diodes are in operative communication with at least one processor contained within said housing, wherein said processor is configured to utilize inputs therefrom to generate data corresponding to blood oxygen saturation measurements.
Thompson teaches a wearable sensor device wherein said light emitting diodes are in operative communication with at least one processor contained within said housing ([0173] microprocessor controls/communicates with LEDs), wherein said processor is configured to utilize inputs therefrom to generate data corresponding to blood oxygen saturation measurements ([0042]-[0043] a method for using the optical input signal to determine oxygen saturation is described).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable sensor device of Park in view of Siegel with the generation of blood oxygen saturation data from the photo plethysmography apparatus as this modification comprises the use of known technique 
Regarding claim 6, Park in view of Siegel in view of Thompson teaches a modular wearable health monitor substantially as claimed in claim 5. Further, Park teaches wherein said mount further comprises at least one EKG sensor ([0122] mount/flexible body comprises electrodes for gathering EKG/ECG signals) configured to be in operative communication with said housing when attached thereto through said spine ([0122] Fig 3A, electrodes are in communication with the housing through ECG circuit interface portions 313).
Regarding claim 8, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 7. Park in view of Siegel does not teach a modular wearable health monitor wherein said adhesive is a pressure-sensitive adhesive.
Thompson teaches a wearable sensor device wherein said adhesive is a pressure-sensitive adhesive ([0065]-[0067] pressure sensitive adhesives may be used to secure the body).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the wearable sensor device of Park in view of Siegel with the pressure sensitive adhesive of Thompson because this modification comprises a simple substitution of one known element (adhesive of Park) for another (pressure sensitive adhesive of Thompson) to obtain predictable results (the device is secured to the skin with pressure sensitive adhesive).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Siegel (US-20160263395-A1) as applied to claim 7 above, and further in view of Taub (US 20090088614 A1).
Regarding claim 9, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 7. Park in view of Siegel does not teach a modular wearable health monitor wherein said adhesive is a waterproof adhesive.

	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the wearable sensor adhesive of Park in view of Siegel with the waterproof adhesive for a medical device because waterproof adhesive may “permit activities such as showering and/or bathing while maintaining adherence of the on-skin” [0077]. Further examiner notes that this modification comprises a simple substitution of one known element (adhesive of Park) for another (waterproof adhesive of Taub) to obtain predictable results (the mount of the device may adhere to the skin even is subjected to liquids).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Siegel (US-20160263395-A1) as applied to claim 1 above, and further in view of Yamada (US 20180209814 A1).
Regarding claim 10, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 1. Further, Park teaches a modular wearable health monitor wherein said modular wearable health monitor is configured to monitor heart rate, heart rate variability ([0143]-[0146] heart rate can be derived from ECG, further heart rate variability would be monitored through continuous heart rate monitoring), respiratory rate ([0162] respiratory rate may be derived from the ECG signal), blood oxygen levels ([0171] an additional sensor may be a pulse oximeter to measure SpO2/perfusion, one of basic skill in art will recognize that an SpO2 measure is representative of blood oxygen levels), skin temperature ([0171] an alternative sensor may sense temperature data from the patch, which is disposed on the skin), glucose levels ([0140] device may use a blood glucose monitoring as a sensor), and galvanic skin response/electro dermal activity ([0170] an alternate data channel may use the electrodes to measure galvanic skin response/impedance).     

Yamada teaches an acceleration sensor to wherein said wearable monitor ([0023] measurement device worn by a pedestrian) is configured to monitor steps taken ([0040] step count unit acquires a counted number of steps from the accelerometer and processor) and body posture ([0080]-[0085] the accelerometer measures posture and posture changes).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the modular wearable health monitor of Park in view of Siegel with the sensing of steps taken and posture of Yamada because this modification comprises a use of known technique (a step counting and posture recognition algorithm) to improve similar devices (wearable devices with accelerometers) in the same way (this technique may allow the wearable monitor to provide additional health data to a user).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Siegel (US-20160263395-A1) as applied to claim 1 above, and further in view of Toth (US 20150351690 A1).
Regarding claim 11, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 1. Park in view of Siegel does not teach a modular wearable health monitor wherein said housing further comprises an inductive charging module configured to allow inductive charging of said power source. 
Toth teaches a wearable health monitor wherein said housing further comprises an inductive charging module configured to allow inductive charging of said power source ([0139] patch modules may include inductive coupling to harvest power from a nearby source).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US-20160120434-A1) in view of Siegel (US-20160263395-A1) as applied to claim 12 above, and further in view of Sapounas (US 20080287748 A1).
Regarding claim 13, Park in view of Siegel teaches a modular wearable health monitor substantially as claimed in claim 12.  Further Park teaches a modular wearable health monitor wherein said programmable button is configured, when activated, to perform a function selected from the group consisting of record data, and mark the data being recorded at that time for later review ([0098]-[0099] the button trigger may be set to log into device memory a record of a perceived event, logging may comprise transmitting/recording data or marking of the continuous record for later review). 
Park teaches a device with a communication link where notifications are generated by the device to be delivered by phone, email or text [0092]. Park does not teach wherein said programmable button is configured, when activated, to perform a function of alerting emergency responders.
Sapounas teaches a sensor system and wearable device wherein said programmable button is configured, when activated, to perform a function of alerting emergency responders ([0075] a button is activated allowing for alerting emergency responders to medical needs).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792     

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        7 April 2021